    Case 18-33967-bjh11 Doc 778 Filed 03/29/19                     Entered 03/29/19 11:25:19             Page 1 of 19




The following constitutes the ruling of the court and has the force and effect therein described.

                                                                  ______________________________
 Signed March 29, 2019                                            United States Bankruptcy Judge
______________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                            §
     In re:                                                 §       Chapter 11
                                                            §
     Senior Care Centers, LLC, et al.,1                     §       Case No. 18-33967 (BJH)
                                                            §
                               Debtors.                     §       (Jointly Administered)
                                                            §

         ORDER (I) APPROVING FORM OF OPERATIONS TRANSFER AGREEMENT, (II)
         AUTHORIZING TRANSFER OF THE OPERATIONS AND RELATED ASSETS OF
           THE TRANSFER PORTFOLIO FREE AND CLEAR OF ALL LIENS, CLAIMS,
          ENCUMBRANCES, AND INTERESTS, AND (III) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the debtors and debtors in possession (the

     “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”) for entry of an

     order (this “Order”) (i) approving the form of the Operations Transfer Agreement, (ii)

     authorizing the transfer of the Assets of the thirty-eight (38) facilities referred to as the Transfer


     1
        The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
     Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
     https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
     Suite 1100, Dallas, Texas 75201.
     2
       Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.


     67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19           Entered 03/29/19 11:25:19       Page 2 of 19



Portfolio from certain of the Debtors to the new operators listed on Exhibit 1 attached hereto (the

“New Operators”), and (iii) granting related relief, all as more fully set forth in the Motion; and

upon the record of the hearing on the Motion, if any; the Court having reviewed the Motion and

the Declaration of Kevin O’Halloran, Chief Restructuring Officer of Senior Care Centers, LLC,

in Support of Chapter 11 Petitions and First Day Pleadings [Docket No. 25] (the “First Day

Declaration”); and the Court having jurisdiction over this matter pursuant to 28 U.S.C. 157 and

§§ 1334(b); and the Court having found that this matter is a core proceeding pursuant to 28

U.S.C. § 157(b)(2), and that the Debtors consent to entry of a final order under Article III of the

United States Constitution; and the Court having found that venue of this proceeding and the

Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having

determined that the relief requested in the Motion is in the best interests of the Debtors, their

estates, their creditors, and other parties in interest; and it appearing that proper and adequate

notice of the Motion has been given, under the circumstances, and that no other or further notice

is necessary; and upon the record herein; and after due deliberation thereon; and good and

sufficient cause appearing therefore,

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

         1.    The Motion is granted as set forth herein.

         2.    All objections not resolved by the terms of this Order are hereby overruled.

         3.    The Operations Transfer Agreements (each an “OTA,” and collectively, the

“OTAs”), any other ancillary documentation (the “Transaction Documents”), and the

transactions contemplated by the foregoing, are approved.

         4.    The transfer of its Assets by a Debtor Transferor to its New Operator pursuant to

the Transaction Documents and the transactions contemplated by the foregoing are approved.




67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19           Entered 03/29/19 11:25:19        Page 3 of 19



         5.    The Debtors are prohibited from paying any obligations to their employees

pursuant to the Transaction Documents, including but not limited to, any severance, retention

bonus, or other change in control payment, unless this Court enters an order authorizing such

payment. Any severance, retention bonus, or other change in control payment contemplated by

the OTAs that is payable because of any sale is limited to the extent required by applicable

Bankruptcy law.

         6.    The transferred Assets exclude (i) any and all causes of action, claims, or rights of

avoidance or recovery of any transfers or liens under chapter 5 of the Bankruptcy Code or

applicable state law; and (ii) all D&O policies of the Debtor Transferors or any of their affiliates

and all rights of every nature and description under or arising out of such insurance policies,

including the right to make claims thereunder, to the proceeds thereof.

         7.    The Debtors and the New Operators are authorized and empowered to enter into,

and to perform all of their obligations under the Transaction Documents and take any acts, and to

execute and perform such documents, including but not limited to any ancillary agreements, and

take such other actions as are necessary, desirable, or reasonably required to effectuate the terms

thereof.

         8.    Subject to paragraphs 9-15 of this Order, and Louisiana Revised Statutes §§

46:437.10 and 46:437.12, the Assets are transferred free and clear of all liens, claims, interests,

or encumbrances, including but not limited to successor liability claims (the “Encumbrances”),

provided, however, that for any party holding a secured interest in the Assets senior to any

interest held by Sabra (the “Landlord”) (or an ownership interest, if any third party owns any

goods or equipment located at any of the facilities comprising the Transfer Portfolio), the New

Operators will receive such Assets subject to such interest unless such interest is satisfied in a




67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19            Entered 03/29/19 11:25:19        Page 4 of 19



manner agreed to by the holder thereof or as otherwise determined by this Court. All persons and

entities are hereby forever prohibited and enjoined from taking any action that would adversely

affect or interfere with the ability of the Debtors to transfer the Assets to the New Operators in

accordance with the terms of the OTAs and this Order; provided, however, the Committee and

any subsequently appointed liquidating trustee shall have reasonable access to records and

information transferred by the transferor.

         9.     Certain of the Debtors are parties to Medicare provider agreements (the

“Medicare Provider Agreements”) with the Secretary of the United States Department of Health

and Human Services (“HHS”), acting through its designated component, the Centers for Medicare

& Medicaid Services (“CMS”), to receive payment for services provided to Medicare

beneficiaries pursuant to the provisions of, and regulations promulgated under, Title XVIII of the

Social Security Act, 42 U.S.C. §§ 1395-1395lll. Further, certain of the Debtors are parties to

Medicaid provider agreements (the “LA Medicaid Provider Agreements”) with the Louisiana

Department of Health (“LDH”), acting through its designated office, the Louisiana Medicaid

Program, to receive payment for services provided to Medicaid recipients pursuant to the

provisions of, and the regulations promulgated under, Title XIX of the Social Security Act, 42

U.S.C. §§1396-1396w-5, and La. R.S. 46:437.1 et seq. Notwithstanding anything in this Order,

the Motion, the OTAs, or the Transaction Documents,

         (a) the Medicare Provider Agreements shall be governed exclusively and solely by the
             Medicare statutes, regulations, rules, policies, and procedures, including, but not
             limited to, the adjustment of any payments to the New Operators;

         (b) the Medicare Provider Agreements shall be automatically assigned to the New
             Operators upon a change in ownership pursuant to 42 C.F.R. § 489.18(c), and upon
             assignment, the Medicare Provider Agreements shall be subject to all applicable
             Medicare statutes, regulations, rules, policies, and procedures, and shall be subject to
             the terms and conditions under which the Medicare Provider Agreements were
             originally issued, including, but not limited to, the repayment of all pre-assignment



67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19             Entered 03/29/19 11:25:19        Page 5 of 19



             Medicare overpayments and all other monetary liabilities, regardless of whether yet
             determined by CMS;

         (c) the New Operators and the Medicare Provider Agreements shall be subject to
             compliance with applicable health and safety standards pursuant to all Medicare
             statutes, regulations, rules, policies, and procedures;

         (d) nothing shall affect or impair the United States’ defenses, claims, rights, or ability to
             recoup, setoff, or otherwise recover Medicare overpayments and any other monetary
             liabilities from the Debtors and/or any New Operator under the Medicare Provider
             Agreements in accordance with the Medicare statutes, regulations, rules, policies, and
             procedures;

         (e) nothing shall relieve or be construed to relieve the Debtors or any New Operator from
             complying with all Medicare statutes, regulations, rules, policies, and procedures,
             including, but not limited to, the requirement that the Debtors and any New Operator
             apply for and obtain CMS approval of a change of ownership by the filing of Form
             CMS-855A;

         (f) the Debtors and/or New Operators shall retain their respective right to appeal CMS’
             overpayment determination in accordance with the applicable statutes and regulations;

         (g) the LA Medicaid Provider Agreements shall be governed exclusively and solely by the
             Medicaid statutes (federal and state), regulations, rules, policies, and procedures,
             including, but not limited to, the adjustment of any payments to the New Operators
             operating in the State of Louisiana (the “Louisiana New Operators”);

         (h) The LA Medicaid Provider Agreements shall be assigned to the Louisiana New
             Operators upon a change in ownership pursuant to 42 CFR Part 455, Subpart E, and
             La. R.S. 46:437.11 et seq., and upon assignment, the LA Medicaid Provider
             Agreements shall be subject to all applicable Medicaid statutes, regulations, rules,
             policies, and procedures, and shall be subject to the terms and conditions under which
             the LA Medicaid Provider Agreements were originally issued, including, but not
             limited to, the repayment of all pre-assignment Medicaid overpayments, debts,
             sanctions, and all other monetary liabilities, regardless of whether yet determined by
             LDH;

         (i) the Louisiana New Operators and the LA Medicaid Provider Agreements shall be
             subject to compliance with applicable health and safety standards pursuant to all
             Medicaid statutes, regulations, rules, policies, and procedures;

         (j) nothing shall affect or impair LDH’s defenses, claims, rights, or ability to recoup,
             setoff, or otherwise recover Medicaid overpayments, debts, sanctions, and all other
             monetary liabilities from the Debtors and/or any Louisiana New Operator under the
             LA Medicaid Provider Agreements in accordance with the Medicaid statutes,
             regulations, rules, policies, and procedures;



67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19           Entered 03/29/19 11:25:19        Page 6 of 19




         (k) nothing shall relieve or be construed to relieve the Debtors or any Louisiana New
             Operator from complying with all Medicaid statutes, regulations, rules, policies, and
             procedures, including, but not limited to, the requirement that the Louisiana New
             Operators apply for and obtain LDH approval of a change of ownership by the filing
             of the required forms; and

         (l) the Debtors and/or Louisiana New Operators shall retain their respective right to
             appeal LDH’s overpayment determination in accordance with the applicable Medicaid
             statutes and regulations.

         10.    Notwithstanding any other provisions of this Order, the OTAs, the Settlement

Agreement, the Transaction Documents, and any other request in or document attached to the

Motions, [D.I. 574, 580], LDH’s approval of the transfer of those facilities from the Transfer

Portfolio located in the State of Louisiana (the “Louisiana Facilities”), is conditioned upon the

following:

         (a) In connection with such transfer, payment by the Debtors to LDH in the amount of
             $1,050,397.35 as the full amount of the Provider Bed Fees currently due (per Table
             on Page 4 of LDH’s Objection [D.I. 688]) at or before the Closing (defined below);

         (b) In connection with such transfer, payment by the Debtors to LDH of One Million
             Dollars ($1,000,000) at or before the Closing (defined below) which shall be applied
             towards the aggregate amount of the Providers Bed Fees due for the first quarter of
             2019, with any remainder to be paid within thirty (30) days of delivery of written
             notice by LDH.

         (c) In connection with such transfer, payment by the Debtors to LDH of $2,700 in
             Sanctions (per Table on Page 4 of LDH’s Objection [D.I. 688]) at or before the
             Closing (defined below); and

         (d) In connection with such transfer, payment to LDH of $1,460,355.00 (i.e, one-half of
             the $2,920,710.00 in Direct Care/Floor Audits per Table on Page 4 of LDH’s
             Objection [D.I. 688]) at or before the Closing (defined below) with the remaining
             balance thereof due at the completion of the audit or administrative appeal process,
             which amounts shall be caused to be paid by Landlord pursuant to separate
             indemnity agreements between Landlord and certain other parties.

         In addition to all other rights of LDH in connection with any transfer of licenses and the

         provider agreements and all rights and limitations under state law (e.g., LSA-RS §§




67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19           Entered 03/29/19 11:25:19        Page 7 of 19



         40:2116, 46:437.10, and 46:437.12) and Bankruptcy Code section 365 (all of which

         rights and limitations are reserved and preserved), LDH may refuse in its sole discretion

         to consent to any transfer of any license and/or provider agreement unless and until the

         foregoing amounts set forth in Sections 10(a) through (d) above are paid in full to LDH

         at or before the Closing (defined below). In anticipation of such payments, LDH agrees

         to process any and all license transfer (i.e. change of ownership or CHOW) applications

         submitted with respect to the Louisiana Facilities pursuant to LDH’s current rules and

         regulations (including, but not limited to, the timeframes for submission and approval

         provided for therein). For the avoidance of doubt, all of the rights of LDH including

         without limitation LDH’s rights asserted in its Objection [D.I. 688] and Section 365 of

         the Bankruptcy Code are reserved and preserved – and not waived or adjudicated by this

         Order – including the right to pursue all amounts owed as cure payments and the right to

         object to and/or otherwise litigate assumption and assignment of any contracts, leases, or

         agreements.

         11.    Subject to paragraph 10 but otherwise notwithstanding any other provision to the

contrary, the transfer of the Assets pursuant to this Order shall not be free and clear of claims

related to executory contracts or unexpired leases that may be assumed and assigned to the New

Operators, unless (a) the Debtors provide notice of an intention to assume and assign such

executory contract to a New Operator, (b) the New Operator cures any defaults, to the extent

that any exist, relating to such contract, and (c) the New Operator provides adequate assurance

of the future performance of such contract. For the avoidance of doubt, all parties’ rights are

reserved regarding (i) whether a contract is assumable and/or assumable and assignable, (ii) the




67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19            Entered 03/29/19 11:25:19        Page 8 of 19



cure amount related to any executory contract, and (iii) the ability of the applicable New

Operator to provide adequate assurance of future performance.

         12.   Notwithstanding anything in this Order, the Motion, the OTAs, or the Transaction

Documents, (1)      the Debtors and New Operators shall abide by all Social Security

Administration (“SSA”) statutes, regulations, rules, policies, and procedures, including, but not

limited to, (a) the transfer of any account holding Social Security benefits, or (b) any New

Operator’s actions as any beneficiary’s representative payee; (2) nothing shall impair or affect

SSA’s authority, rights, claims or defenses under SSA statutes, regulations, rules, policies, and

procedures; and (3) to the extent the Debtors may need to disclose information they possess

solely by virtue of being organizational representative payees, the Debtors shall seek a protective

order or request the information be sealed.

         13.   Notwithstanding anything in this Order, the Motion, the OTAs, or the Transaction

Documents, the Debtors, the Louisiana New Operators, and each Obligor3 shall abide by all

provisions of Louisiana law, including without limitation Louisiana Revised Statutes §§ 40:2116,

46:437.10, and 46:437.12.      To comply with Louisiana Revised Statutes §§ 46:437.10 and

46:437.12, the Debtors, the Louisiana New Operators, and the Obligors are deemed to assume

the liabilities owed to LDH and must pay all outstanding debts and liabilities owed or which may

be owed to LDH and/or the medical assistance programs, notwithstanding any other provisions

of this Order, the OTAs, the Settlement Agreement, the Transaction Documents, and any other

request in or document attached to the Motions [D.I. 574, 580].




3
 The “Obligors” are: Senior Care Centers, LLC, Bossier SCC LLC, Springlake SCC LLC, Bradford SCC LLC,
Normandie SCC LLC, Ruston SCC LLC, PMG OPCO-Pilgrim, L.L.C., PMG OPCO-Springlake, L.L.C., PMG
OPCO-Bradford, L.L.C., PMG OPCO-Guest House, L.L.C., PMG OPCO-Alpine, L.L.C., and New Operators (the
“Obligors”).


67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19           Entered 03/29/19 11:25:19        Page 9 of 19



         14.    Notwithstanding anything in this Order, the Motion, the OTAs, or the Transaction

Documents, nothing releases, nullifies, precludes or enjoins the enforcement of any police or

regulatory liability to a governmental unit arising from or related to the enforcement of any

applicable police or regulatory law or regulation (including but not limited to those of LDH and

the Texas Health and Human Services Commission, “HHSC”) to which any entity would be

subject as the owner, operator or licensee of property from and after the date of the closing of the

Sale. Nothing in this Order authorizes the transfer or assignment of any governmental (a) license,

(b) permit, (c) registration, (d) authorization or (e) approval, or the discontinuation of any

obligation thereunder, without compliance with all applicable legal requirements and approvals

under police and regulatory law. Further, nothing herein shall impair HHSC’s rights to place a

vendor hold on Medicaid receivables as part of any Change of Ownership process.

         15.    Certain of the Debtors are parties to Medicaid provider agreements (the “TX

Medicaid Agreements”) with the HHSC. Notwithstanding anything in this Order, the Motion,

the OTAs, or the Transaction Documents:

         (a) The TX Medicaid Agreements shall be governed exclusively and solely by applicable
             Medicaid statutes, regulations, rules, policies, and procedures, including, but not
             limited to, the adjustment of any payments to the New Operators operating in the
             State of Texas (the “Texas New Operators” and individually, a “Texas New
             Operator”);

         (b) The Texas New Operators and the TX Medicaid Agreements shall be subject to
             compliance with applicable health and safety standards pursuant to all Medicaid
             statutes, regulates, rules, policies, and procedures;

         (c) Nothing shall affect or impair HHSC’s defenses, claims, rights, or ability to recoup,
             setoff, or otherwise recover Medicaid overpayments and any other monetary
             liabilities from the Debtors and/or any Texas New Operator under the TX Medicaid
             Agreements in accordance with all applicable Medicaid statutes;

         (d) Nothing shall relieve or be construed to relieve the Debtors or any Texas New
             Operator from complying with all applicable Medicaid statutes, regulations, rules,
             policies, and procedures; and



67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19            Entered 03/29/19 11:25:19        Page 10 of 19




          (e) The Debtors and/or Texas New Operators shall retain their respective right to an
              administrative appeal of any overpayment determination in accordance with the
              applicable statutes and regulations.

          16.   This Order shall be binding upon and govern the acts of all persons and entities

 that received notice of the Motion, including but not limited to all creditors and stakeholders, any

 parties in interest, the Debtors and the New Operators, and their respective successors and

 assigns, and may be relied upon by all filing agents, recording agencies, secretaries of state, and

 all other persons and entities who may be required by operation of law to accept, file, register, or

 otherwise record or release any documents or instruments.

          17.   Upon the closing of the transactions contemplated by the OTAs and associated

 Transaction Documents (the “Closing”), such transactions shall constitute a legal, valid, and

 effective transfer of the Assets and shall vest the New Operators with all right, title, and interest

 of the Debtors in and to the Assets, free and clear of all Encumbrances except as expressly set

 forth herein, subject to paragraphs 9-15 of this Order, and Louisiana Revised Statutes §§

 46:437.10 and 46:437.12.

          18.   No release or indemnification shall be granted in contravention of Bank of N.Y.

 Trust Co. v. Off’l Unsecured Creditors’ Comm. (In re Pacific Lumber Co.), 584 F.3d 229 (5th

 Cir. 2009) or Bankruptcy Code section 524(e).

          19.   Notwithstanding any other provision in this Order, the Motion, the OTAs, and the

 Transaction Documents, year 2017 and 2018 ad valorem property taxes owed on the affected

 locations shall be paid on or before April 1, 2019 with interest that has accrued at the state

 statutory rate of 1% per month pursuant to 11 U.S.C. Sections 506(b) and 511. The liens that

 secure all amounts ultimately owed for tax year 2019 shall remain attached to the assets and

 become the responsibility of the New Operators. The holders of liens that secure year 2019 ad



 67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19           Entered 03/29/19 11:25:19        Page 11 of 19



 valorem property taxes shall retain all state law collection and lien enforcement rights and are

 not enjoined from pursuing collection of all amounts owed for tax year 2019 against the New

 Operators in the event the 2019 ad valorem property taxes are not paid prior to the state law

 delinquency date.

          20.   Certain equipment and/or vehicles (“Wells Fargo Equipment”) that are subject

 to leases between certain of the Debtors and Wells Fargo Equipment Finance, Inc., Wells Fargo

 Bank dba Wells Fargo Equipment Finance, and/or Wells Fargo Financial Leasing, Inc.

 (collectively, “Wells Fargo”) are, or may be, located at the facilities being transferred to the

 New Operators. Notwithstanding any other term or provision of this Order, subsequent to the

 transfer of the Assets to the New Operators, Wells Fargo shall retain its liens and interests in the

 Wells Fargo Equipment, which shall be transferred to the New Operators subject to such liens

 and interests, and any rights or interests of the Debtors therein shall be deemed to be terminated

 following the effective date of the transfer to the New Operators. Wells Fargo and the New

 Operator may enter into such new equipment lease, lease assumption, or other transaction

 regarding the Wells Fargo Equipment to which such parties may mutually agree and, in the

 absence of such agreement, Wells Fargo shall be permitted to exercise its legal or contractual in

 rem rights and remedies with respect to the Wells Fargo Equipment, as to which the automatic

 stay shall be terminated upon Closing. With Wells Fargo’s consent, the Debtors shall file a

 motion to formally assume or reject any contracts or leases pertaining to the Wells Fargo

 Equipment, in consultation with the New Operator, within ninety (90) days of the Closing.

          21.   The transfers pursuant to the OTAs and any Purchased Assets assigned to each

 New Operator, and the sale process conducted by the Debtors and each New Operator was non-

 collusive, fair and reasonable. All facets of the transactions completed under each OTA,




 67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19           Entered 03/29/19 11:25:19        Page 12 of 19



 including the purchase of the Purchased Assets, were proposed, conducted, adequately disclosed,

 negotiated, and agreed to at arm’s length and in good faith within the meaning of, and pursuant

 to, Bankruptcy Code Section 363(m). Each New Operator and/or its assignee (if applicable), as

 transferee of the Purchased Assets, is a good faith purchaser under Bankruptcy Code Section

 363(m) and, as such, is entitled to the full protection of Bankruptcy Code Section 363(m). The

 Sale of the Purchased Assets to each New Operator was not controlled by an agreement among

 potential bidders and no cause of action against any New Operator (or their officers, directors,

 employees, agents, independent contractors and/or retained professionals) with respect to the

 Purchased Assets transferred to each New Operator under Bankruptcy Code Section 363(n), and

 any such claims under Bankruptcy Code Section 363(n) are hereby released, waived and

 discharged. In the absence of a stay pending appeal, each New Operator will be acting in good

 faith within the meaning of Section 363(m) of the Bankruptcy Code in closing the transactions

 contemplated in this Sale Order.

          22.   Neither the New Operators, Landlord, nor their respective affiliates, successors, or

 assigns shall be deemed, as a result of any action taken in connection with the transaction to: (i)

 be a successor to the Debtors, except to the extent provided in paragraphs 9-15 of this Order, and

 Louisiana Revised Statutes §§ 46:437.10 and 46:437.12; (ii) have, de facto or otherwise, merged

 with or into the Debtors; (iii) be a continuation or substantial continuation of the Debtors or any

 enterprise of the Debtors; (iv) be acquiring or assuming or liable for any liability, warranty, or

 other obligation of the Debtors, except to the extent expressly assumed in the OTAs, or as set

 forth in paragraphs 9-15 of this Order, and Louisiana Revised Statutes §§ 46:437.10 and

 46:437.12. Except as expressly provided in the OTAs or as set forth in paragraphs 9-15 of this

 Order, and Louisiana Revised Statutes §§ 46:437.10 and 46:437.12, neither the New Operators




 67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19           Entered 03/29/19 11:25:19        Page 13 of 19



 nor Landlord are assuming nor shall they in any way be liable or responsible, as successor or

 otherwise, for any claims, taxes, liabilities, debts, obligations, or Encumbrances of the Debtors or

 their estates of any kind or character in any way whatsoever relating to or arising from the Assets

 or the Debtors’ operation or use of the Assets prior to the Closing, whether known or unknown as

 of the Closing, now existing or hereafter arising, whether fixed or contingent. Further, other than

 as set forth in paragraphs 9-15 of this Order, and Louisiana Revised Statutes §§ 46:437.10 and

 46:437.12, all persons and entities are enjoined from (i) taking any action against the New

 Operators or Landlord to recover any claim which such person or entity had solely against any of

 the Debtors or any of the Debtors’ subsidiaries, affiliates, directors, officers, agents,

 representatives, employees, investors, owners, shareholders, partners, or joint venturers, and (ii)

 pursuing Encumbrances against the Assets.

          23.   To the extent that the New Operators have not received the necessary licenses,

 evidence of licenses, and/or other regulatory approvals (including but not limited to, Medicare

 provider agreements to the extent required by applicable law or regulation) to operate the Facility

 effective as of the Closing, the Debtors and the New Operators, after consent of the Committee

 or any subsequently appointed liquidating trustee, are hereby authorized to enter into any

 management or other agreement necessary for continuity of resident care, and this shall not

 create or effectuate any liability for prior obligations of Debtors, whether successor liability or

 otherwise.

          24.   The terms of the OTAs and any ancillary Transaction Documents may be waived,

 modified, amended, or supplemented by the written and signed agreement of the Debtors and the

 New Operators without further action of the Court; provided, however, that, in the Debtors’

 business judgment any such waiver, modification, amendment, or supplement is not material or




 67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19           Entered 03/29/19 11:25:19        Page 14 of 19



 is not adverse to the Debtors’ estates, and the Committee or any subsequently appointed

 liquidating trustee have consented, and provided further that any such waiver, modification,

 amendment, or supplement must be shared with the affected Objecting Parties prior to its entry

 or effectiveness, and the Debtors, the New Operators, and Landlord are directed to engage in

 good faith with such affected Objecting Parties to address any concerns they may have. To the

 extent the Debtors, the New Operators, Landlord, and the affected Objecting Parties are unable

 to resolve any issues or differences as to the terms of any waiver, modification, amendment, or

 supplement to the OTAs and any ancillary Transaction Documents, the Debtors shall seek

 appropriate supplemental relief or adjudication by this Court, and/or the approval of any such

 revised terms.

          25.     This Court retains jurisdiction to enforce the provisions of this Order and the

 Transaction Documents, all amendments thereto, any waivers and consents thereunder, and each

 of the agreements executed in connection therewith in all respects, to resolve any dispute

 concerning this Order, the Transaction Documents, or the rights and duties of the parties

 hereunder or thereunder or any issues relating to the Transaction Documents, and any related

 agreements and this Order.

          26.     Notwithstanding any applicable Bankruptcy Rule or Local Bankruptcy Rule to the

 contrary, this Order is effective and enforceable immediately upon entry, no stay applies, and the

 Debtors may complete the transactions contemplated hereby immediately. This Order is intended

 to be, and in respects shall be, a final order regarding the relief granted herein, and shall not be

 an interim order.

          27.     To the extent any provisions of this Order conflict with the terms and conditions

 set forth in the Motion or the Transaction Documents, this Order shall govern and control.




 67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19          Entered 03/29/19 11:25:19        Page 15 of 19



          28.   Except as otherwise expressly provided for herein, the provisions of this Order

 shall not be affected by, and shall continue to be binding in, any subsequent chapter 7

 proceeding, dismissal, appointment of a trustee or examiner, or chapter 11 plan, and the Debtors

 or their successors and assigns shall continue to carry out any further assurances and obligations

 under the Transaction Documents. Further, any chapter 7 trustee or other fiduciary (including but

 not limited to any party appointed pursuant to any chapter 11 plan) shall not interfere with, and

 shall cooperate with the New Operators, in effectuating the terms of the OTAs and related

 Transaction Documents.

                                    ### END OF ORDER ###



 Order submitted by:


 POLSINELLI PC

 /s/     Trey A. Monsour
 Trey A. Monsour
 State Bar No. 14277200
 Polsinelli PC
 2950 N. Harwood, Suite 2100
 Dallas, Texas 75201
 Telephone: (214) 397-0030
 Facsimile: (214) 397-0033
 tmonsour@polsinelli.com

 -and-

 Jeremy R. Johnson (Admitted Pro Hac Vice)
 600 3rd Avenue, 42nd Floor
 New York, New York 10016
 Telephone: (212) 684-0199
 Facsimile: (212) 684-0197
 jeremy.johnson@polsinelli.com

 Counsel to the Debtors and Debtors in
 Possession



 67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19                     Entered 03/29/19 11:25:19        Page 16 of 19



                                                      Exhibit 1

                              Debtors’ Facilities to be transferred to a new operator.

        FACILITY/ADDRESS                   DEBTOR TRANSFEROR                       NEW OPERATOR

  Lakeside Assisted Living              PM Management - San Antonio AL LLC   Regency IHS of Lakeside AL LLC
  8627 Lakeside Parkway
  San Antonio, TX 78245
  Trisun Care Center – Lakeside         PM Management - San Antonio NC LLC   Regency IHS of Lakeside LLC
  8707 Lakeside Parkway
  San Antonio, TX 78245
  Hill Country Care                     Hill Country SCC LLC                 Regency IHS of Hill Country LLC
  1505 W. Highway 290
  Dripping Springs, TX 78620
  Pecan Tree Rehab &                    Pecan Valley SCC LLC                 Southwest LTC - Gainesville, LLC
  Healthcare Center
  1900 E. California Street
  Gainesville, TX 76240
  Senior Care of Jacksonville           Jacksonville SCC LLC                 Southwest LTC – Bonner, LLC
  810 Bellaire Street
  Jacksonville, TX 75766
  Senior Care of San Angelo             San Angelo SCC LLC                   Regency IHS of San Angelo, LLC
  5455 Knickerbocker Road
  San Angelo, TX 76904
  Senior Care of Midland                Midland SCC LLC                      Regency IHS of Midland LLC
  3000 Mockingbird Lane
  Midland, TX 79705
  Brodie Ranch Nursing &                South Oaks SCC LLC                   Regency IHS of Brodie Ranch LLC
  Rehab Center
  2101 Frate Barker Road
  Austin, TX 78748
  Riverside Nursing & Rehab Center      Riverside SCC LLC                    Regency IHS of Riverside LLC
  6801 E. Riverside Drive
  Austin, TX 78741
  Senior Care of West Oaks              Capitol SCC LLC                      Regency IHS of West Oaks LLC
  3200 W. Slaughter Lane
  Austin, TX 78748
  Bandera Nursing & Rehab               Bandera SCC LLC                      Regency IHS of Bandera LLC
  Center
  222 FM 1077
  Bandera, TX 78003




 67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19                     Entered 03/29/19 11:25:19          Page 17 of 19



        FACILITY/ADDRESS                   DEBTOR TRANSFEROR                          NEW OPERATOR

  Mystic Park Nursing & Rehab Center    Mystic Park SCC LLC                    Regency IHS of Mystic Park LLC
  8503 Mystic Park
  San Antonio, TX 78254

  Paramount Senior Care Centers at      Presidential SCC LLC                   Regency IHS of San Antonio LLC
  San Antonio
  5437 Eisenhauer Road
  San Antonio, TX 78218
  West Oaks Nursing & Rehab Center      West Oaks SCC LLC                      Regency IHS of Westpark LLC
  3625 Green Crest Drive
  Houston, TX 77082
  Trisun Care Center – Coastal Palms    PM Management - Portland NC LLC        Regency IHS of Coastal Palms LLC
  221 Cedar Drive
  Portland, TX 78374
  Trisun Care Center – River            PM Management - Corpus Christi NC II   Regency IHS of River Ridge
  Ridge                                 LLC                                    LLC
  3922 W. River Drive
  Corpus Christi, TX 78410
  Heritage Oaks Retirement              PM Management - Corsicana NC II LLC    Southwest LTC – Corsicana, LLC
  Village
  3002 W. 2nd Avenue
  Corsicana, TX 75110
  Heritage Oaks West Retirement         PM Management - Corsicana NC III LLC   Southwest LTC – Corsicana West,
  Village                                                                      LLC
  3300 West 2nd Avenue
  Corsicana, TX 75110
  Trisun Care Center – Northeast El     PM Management - El Paso I NC LLC       Regency IHS of El Paso LLC
  Paso
  11169 Sean Haggerty Drive
   El Paso, TX 79934
  SCC of Pilgrim Manor Rehabilitation   Bossier SCC LLC                        PMG OPCO-Pilgrim, L.L.C.
  Center
  1524 Doctors Drive
  Bossier City, LA 71111
  Spring Lake Rehabilitation Center     Springlake SCC LLC                     PMG OPCO-Springlake, L.L.C.
  8622 Line Avenue
  Shreveport, LA 71106
  The Bradford Rehabilitation Center    Bradford SCC LLC                       PMG OPCO-Bradford, L.L.C.
  3050 Baird Road
  Shreveport, LA 71118
  The Guest House Rehabilitation        Normandie SCC LLC                      PMG OPCO-Guest House, L.L.C.
  Center
  9225 Normandie Drive
  Shreveport, LA 71118
  SCC of Alpine Rehabilitation Center   Ruston SCC LLC                         PMG OPCO-Alpine, L.L.C.
  2401 N. Service Road East
  Ruston, LA 71270




 67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19                     Entered 03/29/19 11:25:19           Page 18 of 19



        FACILITY/ADDRESS                   DEBTOR TRANSFEROR                           NEW OPERATOR

  SCC of Colonial Oaks Rehabilitation   Colonial SCC LLC                         PMG OPCO-Colonial, L.L.C.
  Center
  4921 Medical Drive
  Bossier City, LA 71112
  SCC of Shreveport Manor               Shreveport SCC LLC                       PMG OPCO-Shreveport, L.L.C.
  Rehabilitation Center
  3302 Mansfield Road
  Shreveport, LA 71103
  SCC of Booker T. Washington           Booker SCC LLC                           PMG OPCO-Washington, L.L.C.
  Rehabilitation Center
  7605 Line Avenue
  Shreveport, LA 71106
  Senior Care of Onion Creek            Onion Creek SCC LLC                      Regency IHS of Onion Creek LLC
  1700 Onion Creek Parkway
  Austin, TX 78748
  Paramount Senior Care Centers at      Pasadena SCC LLC                         To Be Supplemented
  Pasadena
  3434 Watters Road
  Pasadena, TX 77504
  Cedar Bayou Nursing Rehab Center      Cedar Bayou SCC LLC                      To Be Supplemented
  2000 W. Baker Road
  Baytown, TX 77521
  Trisun Care Center – Westwood         PM Management - Corpus Christi NC III    To Be Supplemented
  801 Cantwell Lane                     LLC
  Corpus Christi, TX 78408
  Baytown Nursing & Rehab Center        Baytown SCC LLC                          To Be Supplemented
  3921 N. Main Street
  Baytown, TX 77521
  Summer Place Nursing &                PM Management - Golden Triangle NC I     To Be Supplemented
  Rehabilitation                        LLC
  2485 S. Major Drive
  Beaumont, TX 77707
  Senior Care of Westwood               Alief SCC LLC                            To Be Supplemented
  8702 S. Course Drive
  Houston TX 77099
  Lake Arthur Place                     PM Management - Golden Triangle NC IV    To Be Supplemented
  4225 Lake Arthur Drive                LLC
  Port Arthur, TX 77642
  Cypress Glen                          PM Management - Golden Triangle NC III   To Be Supplemented
  7200 9th Avenue                       LLC
  Port Arthur, TX 77642
  The Meadows of Orange                 PM Management - Golden Triangle NC II    To Be Supplemented
  4201 FM 105                           LLC
  Orange, TX 77630
  The Pointe Nursing & Rehab Center     Mill Forest Road SCC LLC                 To Be Supplemented
  17231 Mill Forest
  Webster, TX 77598




 67912781.3
Case 18-33967-bjh11 Doc 778 Filed 03/29/19   Entered 03/29/19 11:25:19   Page 19 of 19




 67912781.3
